NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 25 February 2021 as part of the After Final Consideration Pilot Program 2.0 (AFCP 2.0). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12, 14, 17, and 22 have been cancelled.
Claims 13, 15-16, and 18-21 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Davis on 09 March 2021.

The application has been amended as follows: 
To the claims as filed on 25 February 2021,
Claim 13, line 3, “house” has been amended to --houses--
Claim 13, line 4, “stabilizer and, on an upper surface, a handle” has been amended to --stabilizer, and on an upper surface of the base, a handle--
Claim 13, line 10, “each retractable slat” has been amended to --each of the retractable slats--
Claim 13, lines 14-15, “between each of the two pivoting posts” has been amended to --between the two pivoting posts--
Claim 13, line 15, “each pivoting post” has been amended to --each of the two pivoting posts--
Claim 13, lines 18-20, “at each pull up bar holder located at each of the two retractable slats or at each sit up bar holder located at each of the two brackets” has been amended to --at each of the pullup bar holders or at each of the sit up bar holders--

Claim 15, line 4, “wherein each joint includes each of the two brackets having a rotation bolt” has been amended to --wherein each of the joints includes the respective one of the two brackets, a rotation bolt--

Claim 16, line 2, “is vertically placed on the retaining hooks between each of the two pivoting posts” has been amended to --is configured to be vertically placed on the retaining hooks of each of the two pivoting posts and between the two pivoting posts--
Claim 16, line 4, “that can support up to 300 lbs” has been amended to --that is configured to support up to 300 lbs--
Claim 16, line 5, “the tautness” has been amended to --a tautness--

Claim 19, line 3, “each of notch” has been amended to --each of the notches--

Claim 20, lines 2-3, “each pullup bar holder, connected at an upper most part of each retractable slat, has” has been amended to --the pullup bar holder of each of the retractable slats has--

Claim 21, line 3, “at” has been deleted

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an exercise frame in combination with all of the structural and functional limitations, and further comprising a base, four supports, wherein each of the four supports telescopically houses either a wheeled or an un-wheeled stabilizer, a handle, two brackets, two pivoting posts, wherein each of the two pivoting posts extends a respective one of two retractable slats at heights of 5.50’, 6.00’, and 7.00’ relative to the base’s upper surface, wherein each of the two retractable slats has a dip handle and a pullup bar holder connected at an upper most part thereof, wherein each of the two brackets has a respective sit up bar holder located thereon, an assistance or resistance band connected in a space between the two pivoting posts by retaining hooks positioned about each of the two pivoting posts, such that the assistance or resistance band is vertically adjustable at heights from 16.00” to 28.00” relative to the base’s upper surface, and a weighted pullup bar configured to be connected to the exercise frame at each pull up bar holder located at each of the two retractable slats or at each sit up bar holder located at each of the two brackets.
The closest prior art of record includes Bushnell (US Patent No. 4241914), Florczak (US Patent No. 7717837), and George (US Patent No. 10471293).
Bushnell teaches an exercise frame (Fig. 1) comprising a base (12), two vertical members (11a), a chinning bar (41) that is adjustably mounted to a plurality of holes (16a) on the two uprights, and an elastic band (13) adjustable mounted to the plurality of holes on the two uprights by inserts (14) with hooks (15), but does not teach four supports, four supports, wherein each of the four supports telescopically houses either a wheeled or an un-wheeled stabilizer, a handle, two brackets, two pivoting posts, wherein each of the two pivoting posts extends a respective one of two retractable slats at heights of 5.50’, 6.00’, and 7.00’ relative to the base’s upper surface, wherein each of the two retractable slats has a dip handle and a pullup bar holder connected at an upper most part thereof, wherein each of the two brackets has a respective sit up bar holder located thereon.
Florczak teaches an exercise frame (Fig. 1) comprising a base (24), two posts (43), two retractable slats (47), each of the two retractable slats having a dip handle (93) and a pullup bar holder (98E1, 98E2) connected at an upper most part thereof, a weighted pullup bar (97), and sit up bar holders (98L1, 98L2) located at lower ends of the posts, but does not teach four supports, each of the four supports telescopically houses either a wheeled or an un-wheeled stabilizer, a handle, two brackets, each of the two brackets having a sit up bar holder located thereon, or an assistance or resistance band connected in a space between the two pivoting posts by retaining hooks positioned about each of the two pivoting posts, such that the assistance or resistance band is vertically adjustable at heights from 16.00” to 28.00” relative to the base’s upper surface.
George teaches an exercise frame (Fig. 1) comprising a base (20) having two wheeled stabilizers (27) and to un-wheeled stabilizers (opposite wheels 27), a handle (any of 23, 33, 44, 45), a pullup bar (48), dip handles (24, 25, 34, 35), and sit up bar holders (53, 55), but does not teach each of the four supports telescopically houses either a wheeled or an un-wheeled stabilizer, the two posts being pivotable, two retractable slats, wherein each of the two pivoting posts extends a respective one of two retractable slats at heights of 5.50’, 6.00’, and 7.00’ relative to the base’s upper surface, or two brackets, wherein each of the two brackets has a respective sit up bar holder located thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784